Territory of Michigan SUPREME COURT

Oliver Rose vs William G. Taylor

Personally appeared before me, the undersigned One of the Justices of the peace in And for the County of Monroe — A. G. Whitney who being duly sworn de-poseth And saith that on this seventh day of February One thousand Eight hundred And twenty he this deponent, did make service of a Copy of the Bill of Privilege in the above entitled Cause, certified *615under the hand of the clerk of the Supreme Court — and also a copy of the Rule of the Supreme Court entered in the above cause on Friday the thirty first day of December One thousand Eight hundred and Nineteen, certified also by said clerk as aforesaid, on Wm G. Taylor aforesaid, by delivering the same into the hands of the said W. G. Taylor at his office between the hours of 11. & 12 O’Clock of sd 7th day of Feby and further this deponant saith not.
Before me Chas Noble. Justice of the Peace
A G Whitney
Subscribd & sworn to this Seventh day of Febry A.D.1820

[In the handwriting of Andrew G. Whitney]